Exhibit 10.54

2006 ITT EDUCATIONAL SERVICES, INC.

EQUITY COMPENSATION PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Agreement (“Agreement”), effective as of the      day of
                    , 2        , is by and between ITT Educational Services,
Inc. (“Company”) and                      (“Grantee”).

The Grantee now serves the Company or a Subsidiary as either an Employee or a
Non-Employee Director, and in recognition of the Grantee’s valued services, the
Company, through the Company, desires to provide an opportunity for the Grantee
to increase his or her stock ownership in the Company pursuant to the provisions
of the 2006 ITT Educational Services, Inc. Equity Compensation Plan (“Plan”).

In consideration of the terms and conditions of this Agreement and the Plan, the
terms of which are incorporated as a part of this Agreement, the parties agree
as follows:

1. Grant of Restricted Stock. The Company hereby awards the Grantee
                     Shares of Restricted Stock.

2. Representations of the Grantee. The Grantee hereby (a) accepts the Award of
Restricted Stock described in paragraph 1 of this Agreement, (b) agrees that the
Restricted Stock will be held by him or her and his or her successors subject to
(and will not be disposed of except in accordance with) all of the restrictions,
terms and conditions contained in this Agreement and the Plan, and (c) agrees
that any certificates issued for the Restricted Stock may bear the following
legend or such other legend as the Company, from time to time, deems
appropriate:

“The transferability of this certificate and the shares represented hereby are
subject to the terms and conditions (including forfeiture) contained in the 2006
ITT Educational Services, Inc. Equity Compensation Plan (“Plan”) and an award
agreement entered into between the registered owner and ITT Educational
Services, Inc. Copies of the Plan and award agreement are on file in the office
of the Secretary of ITT Educational Services, Inc.”

3. Vesting/Period of Restriction. Subject to the terms of the Plan and this
Agreement, including paragraph 8 below, the Period of Restriction will expire,
restrictions on the Restricted Stock will lapse, and all of the Shares of
Restricted Stock subject to this Award will become fully vested and not subject
to forfeiture at the time the Company selects below:

                     (a) on                          , 2         (time-based
restriction – at least 3 years); or

                     (b) on the date or dates the Performance Measures are
achieved, as specified in Attachment A to this Agreement (performance-based
restriction – at least one year).

4. Non-transferability. Except as otherwise provided in this Agreement or the
Plan, the Grantee may not sell, assign, transfer, pledge or otherwise dispose of
or encumber any of the Shares of Restricted Stock, or any interest therein,
until the Period of Restriction expires, upon which the restrictions will lapse
and his or her rights in the Shares will vest. Any purported sale, assignment,
transfer, pledge or other disposition or encumbrance in violation of this
Agreement or the Plan will be void and of no effect.

5. Issuance of Certificates. The Company, in its discretion, may either (i) make
a bookkeeping entry that reflects the Restricted Stock granted pursuant to this
Award, and refrain from issuing stock certificates to the Grantee until the
Period of Restriction expires or the restrictions otherwise lapse, (ii) issue,
at

 

- 1 -



--------------------------------------------------------------------------------

a time the Company deems appropriate, stock certificates for the Restricted
Stock registered in the Grantee’s name that the Company or its designee will
hold until the Period of Restriction expires or the restrictions otherwise
lapse, or (iii) issue, at a time the Company deems appropriate, stock
certificates for the Restricted Stock registered in the Grantee’s name that bear
whatever legend the Company determines appropriate, including, but not limited
to, the legend in paragraph 2 of this Agreement. If the Company issues stock
certificates before the Period of Restriction expires or the restrictions
otherwise lapse, the Grantee will execute and deliver to the Company or its
designee a stock power endorsed in blank relating to the Restricted Stock, and
the Company or its designee will hold the stock certificates until the Period of
Restriction expires or the restrictions otherwise lapse. To the extent the
Grantee vests in the Restricted Stock, the Company or its designee will promptly
provide the Grantee (or, in the case of his death, his designated beneficiary,
if applicable) a certificate for the appropriate number of Shares.

6. Voting Rights. To the extent permitted or required by Applicable Law, as
determined by the Company, the Grantee may exercise full voting rights with
respect to the Shares of Restricted Stock subject to this Award during the
Period of Restriction.

7. Dividends and Other Distributions. During the Period of Restriction, (i) the
Grantee [will/will not] receive all regular cash Dividends paid with respect to
the Shares of Restricted Stock subject to this Award while they are so held, and
(ii) all other distributions paid with respect to the Restricted Stock will be
credited to the Grantee subject to the same restrictions on transferability and
forfeitability as the Restricted Stock with respect to which they were paid and
paid at such time following full vesting as are paid the Shares of Restricted
Stock with respect to which the distributions were made.

8. Termination of Service. The effect of the Grantee’s termination of employment
or service depends on whether the Restricted Stock is subject to a time-based or
performance-based Period of Restriction (as specified in paragraph 3 of this
Agreement):

a. Time-Based Period of Restriction. With respect to Restricted Stock with a
time-based Period of Restriction, (A) upon termination of the Grantee’s
employment or service due to death or Disability, the Period of Restriction with
respect to the Restricted Stock will lapse immediately, (B) upon termination of
the Grantee’s employment or service due to Retirement, the Grantee will retain
his or her unvested Restricted Stock and the Period of Restriction will lapse in
accordance with its original terms, and (C) upon termination of the Grantee’s
employment or service for any reason other than death, Disability or Retirement,
the Grantee will forfeit immediately after the termination of employment or
service all Shares of his or her Restricted Stock that are unvested as of the
date of termination of employment or service.

b. Performance-Based Period of Restriction. With respect to Restricted Stock
with a performance-based Period of Restriction, upon termination of the
Grantee’s employment or service for any reason, the Grantee will forfeit
immediately after the termination of employment or service all Shares of his or
her Restricted Stock that are unvested as of the date of termination of
employment or service.

9. Change in Control. As provided in Section 19 of the Plan, upon the occurrence
of a Change in Control, the restrictions applicable to this Award of Restricted
Stock may lapse before the expiration of the Period of Restriction in paragraph
3.

10. Withholding. Prior to the delivery of any Shares pursuant to this Award, the
Company has the right and power to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy all applicable tax
withholding requirements. The Company may permit or require the Grantee to
satisfy all or part of the tax withholding obligations in connection with this
Award by (a) having the Company withhold otherwise deliverable Shares, or
(b) delivering to the Company Shares already owned for a period of at least six
(6) months (or such longer or shorter period as may be required to avoid a
charge to earnings for financial accounting purposes), in each case having a
value equal to the amount to be withheld, which shall not exceed the amount
determined by the applicable minimum statutory tax withholding rate (or

 

- 2 -



--------------------------------------------------------------------------------

such other rate as will not result in a negative accounting impact). For these
purposes, the value of the Shares to be withheld or delivered will be equal to
the Fair Market Value as of the date that the taxes are required to be withheld.

11. Tax Election. The Grantee agrees that he or she will not make the election
provided for in Code Section 83(b) with respect to any Shares of Restricted
Stock granted under this Agreement.

12. Notices. All notices and other communications required or permitted under
this Agreement shall be written and delivered personally or sent by registered
or certified first-class mail, postage prepaid and return receipt required,
addressed as follows: if to the Company, to the Company’s executive offices in
Carmel, Indiana, and if to the Grantee or his or her successor, to the address
last furnished by the Grantee to the Company. Notwithstanding the foregoing,
though, the Company may authorize notice by any other means it deems desirable
or efficient at a given time, such as notice by facsimile or electronic mail
(e-mail).

13. No Employment Rights. Neither the Plan nor this Agreement confers upon the
Grantee any right to continue in the employ or service of the Company or a
Subsidiary or interferes in any way with the right of the Company or a
Subsidiary to terminate the Grantee’s employment or service at any time.

14. Defined Terms. All of the defined terms, or terms that begin with capital
letters and have a special meaning for purposes of this Agreement, have the
meaning ascribed to them in this Agreement. All defined terms to which this
Agreement does not ascribe a meaning have the meaning ascribed to them in the
Plan.

15. Plan Controlling. The terms and conditions set forth in this Agreement are
subject in all respects to the terms and conditions of the Plan, which are
controlling. All determinations and interpretations of the Company are binding
and conclusive upon the Grantee and his or her legal representatives. The
Grantee agrees to be bound by the terms and provisions of the Plan.

The Company and the Grantee have executed this Agreement as of the date first
above written.

 

 

[GRANTEE SIGNATURE] Print Name:  

 

ITT EDUCATIONAL SERVICES, INC. By:  

 

Print Name:  

 

Title:  

 

 

- 3 -



--------------------------------------------------------------------------------

ATTACHMENT A

TO

RESTRICTED STOCK AWARD AGREEMENT

PERFORMANCE-BASED RESTRICTIONS

 

I. Performance Measures

Pursuant to the terms of the Plan and paragraph 3 of this Agreement, the Grantee
will vest in this Award of Restricted Stock only upon the achievement, under the
terms applicable in part II below, of the following Performance Measures
[specify the applicable Performance Measures and the date as of which the Period
of Restriction begins]:

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

 

II. Period of Restriction

The Period of Restriction, and the correlating vesting schedule, that the
Company selects below applies to the Grantee’s Award of Restricted Stock:

 

         1. Period of Restriction – Prorated Vesting. The Period of Restriction
for this Award is                      years (at least one), beginning on the
date specified in part I above. After the Period of Restriction expires, the
Company will determine the percentage of achievement for the Performance
Measures in part I above. Based upon that determination, the Grantee will vest
in a percentage of the Award of Restricted Stock in accordance with the
following schedule [below is an example]:

 

PERCENTAGE ACHIEVEMENT OF

PERFORMANCE MEASURES

 

PERCENTAGE OF SHARES

THAT VEST

Below 85%

  0%

At least 85% but less than 90%

  25%

At least 90% but less than 95%

  50%

At least 95% but less than 100%

  75%

At least 100%

  100%

 

         2. Period of Restriction – Graded Vesting. The Period of Restriction
for this Award is                      years (more than one), with the first
year beginning on the date specified in part I above and each subsequent year
beginning on its anniversary. After each period of time specified below, the
Company will determine whether the Performance Measures applicable to the period
were

 

- 4 -



--------------------------------------------------------------------------------

achieved, as specified in part I above. Based upon that determination, the
Company will determine whether the Grantee vested in the correlating fraction of
the Award of Restricted Stock for that period, all in accordance with the
following schedule [below is an example]:

 

PERIOD OF TIME FOR

PERFORMANCE MEASURES

 

FRACTION OF SHARES

THAT VEST

The first year

  1/3

The second year

  1/3

The third year

  1/3

 

         3. Period of Restriction – Cliff Vesting. The Period of Restriction for
this Award is                      years (at least one), beginning on the date
specified in part I above. After the Period of Restriction expires, the Company
will determine whether the Performance Measures specified in part I above were
achieved. If the Performance Measures were achieved in full, the Grantee will
vest in the entire Award of Restricted Stock. If the Performance Measures were
not achieved in full, the Grantee will forfeit the entire Award of Restricted
Stock.

 

III. Payment

Pursuant to paragraph 5 of the Agreement, to the extent the Grantee vests in the
Restricted Stock under the terms of this Attachment A, the Company will promptly
provide the Grantee (or, in the case of his death, his designated beneficiary,
if applicable) a certificate for the appropriate number of Shares.

 

- 5 -